El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Por virtud de un auto de certiorari que libramos en este caso a petición del Attorney General de Puerto Pico tene-mos ante nosotros los procedimientos seguidos en la Corte de Distrito de San Juan, Primer Distrito, como consecuencia de una petición que le hizo el fiscal de dicha corte, Rafael Arrillaga Urrutia. Esa petición dice así:
“Primer Distrito Judicial de San Juan. — En la Oorte del Dis-trito. — Ex parte, El Fiscal del Distrito de San. Juan, Distrito Pri-mero. — Peticionario.—No. 908. — Moción.—A la Hon. Oorte de Dis-trito, Distrito Judicial de San Juan,, Primer Distrito: — Comparece abora el infrascrito fiscal y respetuosamente expone: Que en seis de abril de 1922 esta Hon. Oorte dictó una orden disponiendo que el informe rendido por el Gran Jurado de este Distrito de cinco de abril de 1922, en relación con ciertos actos que se imputan a E. Mont*937gomery Reily, J. R. Hull y W. Kessinger, quedara bajo la custodia y en poder del Fiscal de este Distrito.
“Que dicbo informe se basó en documentos, papeles, declaraciones juradas y exhibits, que estuvieron en poder de dicbo Gran Jurado y que boy se encuentran lo ihismo que el informe antedicho, en po-der del Attorney General de Puerto Rico, Hon. Salvador Mestre, el cual se niega a entregarlos al compareciente, aún cuando éste le ha requerido su entrega varias veces por necesitar dicbo informe, pa-peles, documentos,- exhibits y declaraciones juradas para hacer un estudio de la cuestión que le permita llegar a una decisión final en' el asunto; pues si bien es cierto que en distintas ocasiones ha visto dichos informes, papeles, documentos, exhibits y declaraciones jura-das en poder del Attorney General, nunca los ha tenido en las pro-pias suyas, con aquella calma y detención que requiere el estudio de un asunto, en el cual tiene él la mayor responsabilidad.
“Por lo que solicita se dicte una orden requiriendo al Attorney General o a cualesquiera de sus assistants que le sustituya por su ausencia, para que haga entrega inmediata al compareciente de dicho informe, documentos, papeles y todos los demás documentos que exis-tan en su poder y que sirvieron .de base a dicho Gran Jurado, para emitir el informe antes mencionado, a fin de que pueda el suscribiente determinar lo que proceda en relación con los mismos.
“San Juan, P. R., junio 2, 1922.— (Fdo.) Rafael Arriga Urru-tia, Fiscal del Distrito Primero de San Juan, P. R. — Jurada y sus-crita ante mí, por Rafael Arrillaga Urrutia, abogado y vecino de San Juan, a quien conozco personalmente, hoy el día 2 de junio de 1922. — (Fdo.) C. Marrero, Secretario Corte Distinto Primero.”
Después ele presentada en la corte el fiscal Domingo Ma-ssari acudió por escrito el mismo día ante dicha corte ale-gando haber sido nombrado por el Attorney General fiscal en comisión para dicha corte y desistió de la petición hecha por el fiscal Arrillaga. Este presentó' en la misma fecha otra moción diciendo que ha recibido una comunicación del Attorney General para que se traslade a Mayagüez y entre-gue la Fiscalía de San Juan al fiscal Domingo Massari con todos los papeles de ella, pero que no teniendo efecto ni valor alguno dicha orden de traslado continúa siendo el Fiscal de San Juan y como tal pide que se resuelva por sus méritos *938su. petición, para que el Attorney General le entregue los do-cumentos que solicita.
Después de lo expuesto, el mismo 2 de junio de 1922, sin citación ni audiencia del Attorney General, la corte ordenó al Attorney General de Puerto Eico haga inmediata entrega al fiscal de la corte de los documentos que interesa y motil propio lo apercibió con castigarlo por desacato si así no lo hiciere.
Al día siguiente dos fiscales auxiliares del Attorney General de Puerto Eico, en representación de éste, pidieron a la corte que reconsiderara dicha orden y presentaron, ade-más otra moción suplementaria exponiendo los motivos que el Attorney General de Puerto Eico tuyo para ordenar el traslado temporal del fiscal Arrillaga a la Corte de Distrito de Mayagüez. Para impugnar la moción suplementaria pre-sentó el fiscal Arrillaga una declaración escrita y jurada (affidavit).
Después, el día 7 de junio, la corte negó la reconsidera-ción pedida por el Attorney General de Puerto Eico, con-firmó la orden del día 2 y levantó' la suspensión que de ésta había dictado el día 4. Estos son todos los procedimientos seguidos en la tíorte inferior hasta que ordenamos nos fue-ran remitidos.
% Tenía la corte inferior jurisdicción en este asunto ? Esta es una cuestión que toda corte de justicia debe tener pre-sente antes de decidir cualquier petición que se le haga por-que si carece de ella.su decisión del asunto será completa-mente nula y por tanto no podrá cumplirse aunque las par-tes se le hayan sometido y no hayan impugnado su juris-dicción sobre la materia de la acción, porque la sumisión, de las partes no confiere jurisdicción a una corte que no te tenga por razón de la materia. 11 Oye. 673. Tal cuestión debemos considerarla en primer término porque si la corte inferior no la tenía tampoco la tendremos nosotros en este certiorari para decidir las cuestiones propuestas por las par-*939tes. El tribunal qne no está autorizado para conocer de determinado asunto tampoco lo está para decidir las cues-tiones qne de él surjan.
Sentado lo que precede examinaremos la petición del fiscal Arrillaga que dió origen a los procedimientos que tene-mos bajo nuestra consideración.
Se limita el fiscal Arrillaga en su petición ex parte al tribunal a manifestarle que en 6 de abril de 1922 dispuso que un informe rendido por el G-ran Jurado de su distrito quedara en poder del fiscal del mismo distrito; que ese in-forme se basó en ciertos documentos qne estuvieron en po-der del Gran Jurado y que abora se encuentran, lo mismo que el informe dicho, en poder del Attorney General de Puerto Rico quien se niega a entregarlos al peticionario a pesar de que los necesita para hacer un estudio de ellos que le per-mita llegar a una decisión final en el asunto. Esto es todo lo que se alega para pedir a la corte que ordene que le sean entregados dichos papeles por el Attorney General de Puerto Rico o por el auxiliar que le sustituya en su ausencia.
'La cuestión, pues, propuesta por el peticionario es que la corte mande entregarle ciertos documentos que tiene el Attorney General de Puerto Rico para él examinarlos y po-der llegar a una decisión final con respecto a ellos y deter-minar lo que proceda. En otras palabras, pretende por una orden de la corte obtener prueba para examinarla y decidir lo que proceda, y nosotros no creemos que la corte esté facul-tada para ordenar a una persona que entregue al fiscal do-cumentos que tiene en su poder para que aquél los estudie y decida lo que proceda hacer con vista de ellos. Si una orden de esta naturaleza pudiera dictarse contra el Attorney General de Puerto Rico también podría dictarse contra cual-quiera otra persona. No conocemos procedimiento alguno en nuestras leyes establecido con ese objeto ni se nos ha demos-trado que exista. El único procedimiento que pudiera creerse que tiene alguna relación con el presente es el auto de man-*940damns, pero la petición no es una solicitud de mandamus ni de ella aparece que el Attorney G-eneral de Puerto Eico esté obligado a entregar esos documentos como un acto que la ley particularmente le ordene como deber resultante de su cargo.
Por no tener la corte inferior jurisdicción sobre la cues-tión propuesta por el fiscal Arrillaga en su petición a ella, debemos anular todos los procedimientos habidos en este caso en la corte inferior y especialmente la orden qué dictó en 2 de junio de 1922 y su concordante de 7 del mismo mes y año.

Anulados los procedimientos habidos en la corte inferior y especialmente la orden de junio 2, 1922, y su concordante de 7 del mismo mes y año.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.